Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-28 are allowed.
Claim2 1-14 are cancelled.



Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Balbierer et al. (U.S. Patent Application: 20150131681) teaches A method for transmitting data using an Ethernet AVB transport protocol between nodes of a motor vehicle includes: reserving resources necessary for the transmission of the data by reservation messages from a dedicated protocol; setting flow of data from a node to a particular transmission rate and/or data rate; transmitting data at cyclic intervals via an Ethernet-based network by inputting the data into a transmission frame and forwarding to local transmitters; deactivating the local transmitters and receivers of a node in non-use periods, in which no data need to be transmitted; activating again the local transmitters and receivers of a node provided that data are pending transmission in a transmission frame, wherein the local transmitters and receivers are available for transmission following an activation time; and activating the local transmitters and/or receivers of the nodes based on a reservation message and a setting of the transmission rate and/or data rate.  (See Abstract)

BEN-NOON et al. (U.S. patent Application: 20170093866) teaches A system or method may include an in-vehicle network including an interface port for connecting an external device to the in-vehicle network; and a security unit connected to the in-vehicle network, the security unit adapted to enable an external device to communicate with the in-vehicle network, over the interface port, based on a security token received from the external device. A system or method may, based on a token, prevent an external device from at least one of: communicating with a selected set of components on in an in-vehicle network, communicating with a selected set of network segments in the in-vehicle network and performing a selected set of operations.(abdtract)


Pannell (U.S. Patent Application: 20150365338) teaches A network device including a queue, a timing module, an adjustment module, a register module and a blocking shaper.  The queue is configured to store a frame.  The timing module is configured to generate a local clock signal.  The adjustment module is configured to determine (i) based on a first edge of a global clock signal, an expected time of a second edge of the global clock signal, and (ii) a window centered on the expected time of the second edge of the global clock signal.  The register module is configured to capture a time of a first edge of the local clock signal.  The adjustment module is configured to, based on the captured time of the first edge of the local clock signal and the time of the first edge of the global clock signal, generate an adjustment signal to center a second edge of the local clock signal in the window.  The blocking shaper is configured to, subsequent to adjusting the second edge of the local clock signal, block transmission of the frame from the network device based on timing of the local clock signal. (abstract)


Bush (U.S. Patent: 10218628) teaches According to some embodiments, system and methods are provided, comprising receiving, at a verification module, a schedule for transmission of one or more data frames to one or more destination nodes via a Time Sensitive Network (TSN); receiving, at the verification module, a destination for each data frame; receiving, at the verification module, a maximum 


However, the prior art of records fail to teach or suggest individually or in combination:

A method for operating an Ethernet communication device of a motor vehicle, the Ethernet communication device having a media access control unit and a plurality of external physical interfaces, the method comprising: detecting a special state on at least one of the external physical interfaces; if the special state is detected, generating a control signal for adapting the interface in the special state; and blocking a forwarding of a message packet arriving at the interface in the special state to a media access control unit of the Ethernet communication device on a basis of the control signal.

Dependent claims 16-24 further limits allowed independent claim 15; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 25.
Dependent claims 2-28 further limits allowed independent claim 15; therefore, they are also allowed.

Accordingly, claims 15-28 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449